Citation Nr: 0510284	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected arthritic hips.

2.  Entitlement to an effective date earlier than October 19, 
2001 for a service-connected bilateral hip condition.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1943 to December 1945.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

The record reflects that in the veteran's substantive appeal 
(VA Form 9), dated in January 2003, he requested a hearing 
before the Board at the RO.  Subsequently, in December 2004, 
the veteran submitted a form on which he indicated his 
willingness to have a Videoconference hearing at his RO and 
before a member of the Board in Washington, DC.  In February 
2005, the veteran was notified that his Videoconference 
hearing had been scheduled for mid-March 2005.  The veteran 
was sent a "reminder" letter in early March 2005.  In a 
letter dated in mid-March 2005, the veteran informed VA that 
he was unable to attend his scheduled hearing and requested 
that another hearing be scheduled.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing, and notify the 
veteran as to the time and place of the 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 90 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


